                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                      DISTRICT OF NEVADA
                 6                                                  ***
                 7    BANK OF AMERICA, N.A.,                                Case No. 2:16-CV-659 JCM (NJK)
                 8                                          Plaintiff(s),                       ORDER
                 9            v.
               10     REDROCK PARK HOMEOWNERS
                      ASSOCIATION, et al.,
               11
                                                          Defendant(s).
               12
               13
                             Presently before the court is the matter of Bank of America, N.A. v. Redrock Park
               14
                      Homeowners Association et al., case number 2:16-cv-00659-JCM-NJK.
               15
                             On September 25, 2018, plaintiff Bank of America, N.A. (“BANA”) filed a motion for
               16
                      reconsideration, requesting that the court rehear its motion for partial summary judgment (ECF
               17
                      No. 119). (ECF No. 125). Since the court’s previous order (ECF No. 123), there has been an
               18
                      intervening change in controlling law. See Bank of America, N.A. v. SFR Investments Pool 1, LLC,
               19
                      No. 70501, 2018 WL 4403296 (Nev. Sept. 13, 2018). To provide the parties with an opportunity
               20
                      to adequately represent their interests, the court hereby orders that rehearing of BANA’s motion
               21
                      for partial summary judgment is set for October 31, 2018, at 10:30 a.m.
               22
                             Accordingly,
               23
                             IT IS SO ORDERED
               24
                                   October2,23,
                             DATED October      2018.
                                             2018.
               25
               26                                                  __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
               27
               28

James C. Mahan
U.S. District Judge
